DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 11/7/22. Claims 1, 5-6, and 9-10 have been amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-12 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (7,381,193) in view of Fischer (3,888,241).
With respect to claim 1, Nogami discloses a therapeutic vibration device for applying vibration to a patient, comprising: a vibration generator (1, fig 1) having an end (2, fig 1) and a boot (4, fig 1) attached to the end of the tuning fork and having predominant smooth surface (4-3/4-4/4-5, fig 6(A-C), note there are not irregularities on the surface) 15sized and shaped to contact a patient to transmit vibrations to the patient for therapeutic benefits (see col. 4, lines 40-44), but lacks the smooth surface interrupted by a plurality of spaced-apart dimples.
However, Fischer teaches a massage device (10, fig 1) with a surface (portion of element 10 in fig 1 that has elements 12, 14, and 16) with spaced apart dimples (skull-cap recesses; 14, fig 1) having a circular transverse cross section (see circular shape of elements 14 on the surface) and extending beneath the surface (recesses 14 extend beneath the surface which they are on in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smooth surface of the boot of Nogami to be dimpled as taught by Fischer so as to achieve an efficient treatment effect.
With respect to claim 2, the modified Nogami shows that the smooth surface is spherically contoured (see surface 4-4, fig 6B; the end is spherically shaped).
With respect to claim 3, the modified Nogami shows the dimpled surface has a dome shape (see surface 4-4, fig 6B; the end is a dome that protrudes outward).
With respect to claim 4, the modified Nogami shows the smooth surface has a convex shape (see surface 4-4, fig 6B; the end is protruding convex).
With respect to claim 5, Nogami discloses a therapeutic vibration device for applying vibration to a patient (Abstract, lines 5-10), comprising: a tuning fork (1, fig 1) having an end (2, fig 1) and a boot (4, fig 1) attached to the end of the tuning fork and having an irregular surface (4-4, fig 6(B)) 15sized and shaped to contact a patient to transmit vibrations to the patient for therapeutic benefits (see col. 4, lines 40-44) and wherein the irregular surface comprises a predominant smooth surface (4-3/4-4/4-5, fig 6(A-C), note there are not irregularities on the surface), but lacks the smooth surface interrupted by a plurality of spaced-apart dimples.
However, Fischer teaches a massage device (10, fig 1) with a surface (portion of element 10 in fig 1 that has elements 12, 14, and 16) with spaced apart dimples (skull-cap recesses; 14, fig 1) having a circular transverse cross section (see circular shape of elements 14 on the surface) and extending beneath the surface (recesses 14 extend beneath the surface which they are on in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smooth surface of the boot of Nogami to be dimpled as taught by Fischer so as to achieve an efficient treatment effect.
With respect to claims 6 and 10, the modified Nogami shows each dimple defines a substantially cylindrical recess (see skull-cap recesses, 14, fig 1 of Fischer; where the recess is substantially cylindrical into the surface; since the cross section is circular).  
With respect to claims 7 and 11, the modified Nogami shows that each dimple defines a substantially circular opening on the smooth surface (after the modification of the smooth surface with the recesses by Fischer, the dimples are circular shape (see 14, fig 1 of Fischer) and recess into the smooth surface to create the dimple)
With respect to claim 8, the modified Nogami shows that the predominant smooth surface is spherically contoured (see surface 4-4, fig 6B; the end is spherically shaped).
With respect to claim 9, Nogami discloses a boot (4, fig 1) for a therapeutic vibration device for applying vibration to a patient (Abstract, lines 5-10), the improvement comprising: the boot having an irregular surface (4-4, fig 6(B)) sized and shaped to contact a patient to transmit vibrations to the patient for therapeutic benefits (see col. 4, lines 40-44), wherein the irregular surface comprises a predominant smooth surface (4-3/4-4/4-5, fig 6(A-C), note there are not irregularities on the surface), but lacks the smooth surface interrupted by a plurality of spaced-apart dimples.
However, Fischer teaches a massage device (10, fig 1) with a surface (portion of element 10 in fig 1 that has elements 12, 14, and 16) with spaced apart dimples (skull-cap recesses; 14, fig 1) having a circular transverse cross section (see circular shape of elements 14 on the surface) and extending beneath the surface (recesses 14 extend beneath the surface which they are on in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smooth surface of the boot of Nogami to be dimpled as taught by Fischer so as to achieve an efficient treatment effect.
With respect to claim 12, the modified Nogami shows that the predominant smooth surface is spherical (see surface 4-4, fig 6B; the end is spherically shaped).
Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Nogami and Fischer are directed towards massaging devices for therapeutic effect. The modification of the surface of the tuning fork of Nogami would be reasonable by Fischer to provide additional therapeutic effects on the user. Further, the applicant argues that “Since there is no massaging or movement of the press member against the human body in Nogami, there would be no motivation to modify the press member of Nogami with the skull cap recesses of Fischer.” This is not taken well since the tuning fork of Nogami can be pressed on the user and the vibration will allow the boot to move and massage the user. Thus, the rejection stands.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785